El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
El presente es un recurso de apelación contra una orden negando el traslado de un pleito a otro distrito judicial.
Nadal Espinet interpuso demanda contra José de Jesús Pérez y,Manuel Alvarez Blanco, ejercitando “ acciones alter-*359nativas de inexistencia de crédito o prelación de crédito.” Emplazados los demandados, ambos solicitaron él traslado del pleito a la Corte de Distrito, de G-uayama, a cnyo efecto archivaron separadamente escritos excepcionando la deman-da por indebida acumulación de acciones y por falta de he-chos suficientes para determinar las acciones en la misma ejercitadas, las mociones de traslado en las cuales se alegó bajo juramento que los demandados residían en el territo-rio de la Corte de Distrito de G-uayama, y dos declaraciones juradas de los demandados. La corte negó el traslado y uno de los demandados, Manuel Alvarez Blanco, interpuso contra la negativa el presente recurso de apelación. La declaración jurada del demandado apelante dice así:
“Yo, Manuel Alvarez Blanco, juro solemnemente: que mi nombre es como queda dicho; que soy uno de los demandados en la acción arri-ba expresada; que tengo mi residencia fija y liermarumtemeute en el pueblo de Santa Isabel en el que me dedico al comercio; que no tengo, ni he tenido, la intención de ausentarme de la isla. Que estoy perfectamente enterado de todos los hechos del presente caso y de las alegaciones en él contenidas y por mi propio conocimiento y por las instrucciones recibidas de mi abogado consultor don Manuel A. Rivera, en relación con estos hechos y la ley aplicable a los mismos, tengo la convicción que podré oponer a la demanda una buena y só-lida defensa.” ' !
La negativa de la Corte de Distrito de Ponce se basó en la insuficiencia de los affidavits de méritos en que se funda-ron las mociones de traslado. El juez de distrito no razonó su resolución y la parte apelada no ha comparecido ante este Tribunal Supremo. De suerte que sólo tenemos ante nosotros las alegaciones, la conclusión del juez y los argu-mentos del apelante.
Que el apelante tiene derecho al traslado, no cabe duda alguna. El demandante ejercitó una acción personal ante la Corte de Distrito de Ponce y el apelante reside en el dis-trito judicial de G-uayama. Pero ésta no es la cuestión en-*360vuelta, sino la de si el apelante ejercitó su derecho de acuer-do con la ley.
’■El artículo 82 del Código de Enjuiciamiento Civil, dice así:
“Si el distrito en que se establece la demanda no es el en que deba seguirse el juicio, podrá, sin embargo, continuarse en aquél, a menos qué’ el demandado, al comparecer a contestar o a formular excepcio-nes,'presente una declaración jurada y fundada y pida por escrito que''el juicio se celebre en el distrito correspondiente.”
Dicho artículo ha sido interpretado en varias ocasiones por esta Corte Suprema, y a los efectos de la resolución de este caso bastará que citemos el de Bithorn et al. v. Ball et al., 17 D. P. R. 577, en el cual se estableció la siguiente doctrina:
“Es suficiente y cumple con los requisitos del Código de Enjui-ciamiento Civil sobre la materia, la declaración jurada fundamentada interesando el traslado de un pleito en la cual se alega que el deman-dado ha expuesto fielmente a su abogado los hechos del caso y que, ■según su opinión, el demandado tiene una buena defensa de los mé-ritos de la acción.”
" Examinados los hechos de este caso a la luz de la jurispru-dencia establecida, opinamos que si bien la declaración ju-rada del apelante apoyando la solicitud de traslado no es un modelo de perfección, basta para que se entiendan cumplidas las exigencias del estatuto.
En tal virtud, opinamos que debe revocarse la resolución recurrida y ordenarse a la Corte de Distrito de Ponce que decrete el traslado solicitado.

Revocada la resolución recurrida, orde-nándose el traslado solicitado.

, .Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.